DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Applicant has elected Group III, claims 8-10, without traverse. The restriction is hereby made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Butler (US 20030074106).
Regarding Claim 8, Butler discloses System and Method Of Extracting Data From Vending Machines that has the following claimed limitations:
Claimed method of operating a vending machine, the method comprising receiving data from a data packet transmitted as a network name by a data packet generator in proximity to a vending machine is met by the system (10) of Butler, where the system (10) comprises a vending machine (12) where the vending machine (12) transmits data packets that may be transmitted to a handheld device or server (see paras [0066]). The vending machine is connected to an interconnected network (See Fig. 1 and paras [0056]) and the interconnected network may be a wireless communication network, including standard protocols, such as TCP/IP, Bluetooth (TM) protocols, CDMA, and Ethernet 802.11, among others (See paras [0062 0063]);
Claimed providing content to a mobile computing device relating to one or more goods available through the vending machine is met by the system of Butler where data packets may be used to improve and/or optimize product selection and placement. The information may aid in accounting for cash and inventories (see paras [0067]). Furthermore, information pertaining to an item (e.g., a drink) may be transferred across the interconnected network to a PDA or a server (See paras [0060]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Butler in view of Butler (US 20100127013; hereinafter Butler’013).
Regarding Claim 9, Butler does not disclose that the vending machine is a movie rental kiosk, and wherein the content relates to movies available for rent through the movie rental kiosk. Rather, Butler discloses that a system where a vending machine may communicate information associated with vending events, and that these events may be associated with the sale of a specific item (See paras [0058]). However, Butler does not state that the specific item and vending machine is a movie rental kiosk.
Butler’013 discloses DVD Kiosks that teaches a system where in one embodiment, a system (5) can be modified to allow a user to a select a movie using an electronic device other than a kiosk. A user can connect to the system (5) using the electronic network (i.e., access the system (5) via the internet). Once connected, the user can then browses, select, and/or purchase the desired movie. The user can then specify the location of the kiosk for delivery of the DVD. The user can access the system (5) using any electronic device with suitable connection capability, i.e., a desktop computer, a laptop computer, a cell phone or other portable electronic device (see paras [0090]). In addition, Butler’013’s system can also be part of a rental process, where the DVD with the movie is returned at a later date (See paras [0083]). Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Butler’013 into the system of Butler to communicate information pertaining to the sale or rental of other types of goods, such as DVD movies, to handheld or electronic devices.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Butler in view of Panofsky (US 20020161476).
Regarding Claim 10, Butler does not disclose a system comprising awarding loyalty rewards points to a user's account for use of the vending machine. However, Panofsky discloses System For Vending And Dispending Digital Files that teaches a system for the vending of a physical product and/or dispensing digital files at a single location. Panofsky discloses a system comprising operating platform software that will track usage by registered end users (see paras [0097]). The operating platform software controls the operation of vending machines and is capable of integration with enterprise automation systems of host terminal owners/operators, allowing them to track usage and implement/administer brand promotions, advertising, and related loyalty programs that award points and related free and/or discounted merchandise to each loyalty program participant (see paras [0097]). See also paras [0093]. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Panofsky into the system of Butler to track vending machine usage and to easily track users to provide services pertaining to rewards and loyalty programs, thereby increasing the changes of more usage of the vending machine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118.  The examiner can normally be reached on MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS R HUNNINGS/Primary Examiner, Art Unit 2689